             Case 1:17-cv-07823-KPF Document 41 Filed 06/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X


 PAMELA JOHNSTON,

                Plaintiff,

v.                                                         Case No.: 1:17-cv-07823 (KPF)

ELECTRUM PARTNERS, LLC; and LESLIE
BOCSKOR,

                  Defendants.

                                                       X


                                     JOINT STATUS REPORT
        Pursuant to the Court’s Order dated June 21, 2018 (ECF No. 34), the parties file the below

Joint Status Report.

        1.       Pamela Johnston died on March 29, 2019.

        2.       On April 1, 2019, the parties stipulated to stay the arbitration proceedings (Electrum

Partners LLC, et al. vs. Cloud 12 Group Inc., et al., JAMS Ref No. 1260004622, Las Vegas,

Nevada) until April 30, 2019 to allow probate proceedings to commence in the Surrogate’s Court

of the State of New York, New York County.

        3.       On May 8, 2019, the Arbitrator held a telephonic conference regarding the status
of the case and probate proceedings, and extended the stay indefinitely until such time that an

executor for Ms. Johnston’s estate is appointed.

        4.       On May 21, 2019, the Surrogate’s Court of the State of New York, New York

County, issued letters testamentary and appointed Russell Maitland as the Executor of Ms.

Johnston’s estate.
               Case 1:17-cv-07823-KPF Document 41 Filed 06/18/19 Page 2 of 2



          5.           The parties are scheduled to attend a telephonic conference with the Arbitrator on

June 20, 2019 to discuss the status of the case and the stay, and likely set new discovery and

scheduling deadlines.

          DATED this 18th day of June, 2019.



  /s/ John T. Brennan____________________                /s/ Joshua A. Sliker____________________
  John T. Brennan                                        Joshua A. Sliker
  The Law Offices of John T. Brenan                      Jackson Lewis P.C.
  141 East 4th Street, No. 1-A                           300 S. Fourth Street
  Brooklyn, NY 11218                                     Ste. 900
  Telephone: (347) 785-3005                              Las Vegas, NV 89101
  lawoffjtb@gmail.com                                    Telephone: (702) 921-2460
                                                         Facsimile: (702) 921-2461
  Attorney for Plaintiff                                 joshua.sliker@jacksonlewis.com

                                                         John A. Snyder
                                                         Jackson Lewis P.C.
                                                         666 Third Avenue
                                                         New York, NY10017
                                                         Telephone: (212) 545-4000
                                                         Facsimile: (212) 972-3213
                                                         john.snyder@jacksonlewis.com

                                                         Attorneys for Defendants




4835-8520-8218, v. 1




                                                        2
